Citation Nr: 0514965	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  95-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Whether the veteran timely submitted a notice of 
disagreement (NOD) with the March 1992 decision that assigned 
an effective date of November 21, 1991 for the grant of a 
total rating for his depressive neurosis. 

2.  Entitlement to an effective date prior to November 21, 
1991 for the award of a 100 percent rating for depressive 
neurosis. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Private 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to November 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 1998 decision, the Board denied an effective date prior 
to November 21, 1991 for an award of a 100 percent evaluation 
for depressive neurosis.  The veteran appealed that denial to 
the Court.  On January 4, 2001, the Court ordered the veteran 
to file a supplemental memorandum of law detailing the 
impact, if any, he believed the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) had on his appeal.  The 
veteran complied, submitting a response through his attorney.  
On August 28, 2001, the Court vacated the June 1998 Board 
decision and remanded the matter to the Board for 
readjudication, finding that a remand was required in order 
to provide the Board with an opportunity to readjudicate the 
claim in light of the enactment of the VCAA and pursuant to 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The appeal arose from a March 1992 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a 100 percent rating for 
depressive neurosis, effective from November 21, 1991.  In 
January 1997 the Board remanded the matter for additional 
development.  In August 1997 the veteran requested a hearing.  
In a letter dated in September 1997, he withdrew the hearing 
request.  

In December 2003, the Board remanded this matter to obtain 
the veteran's vocational rehabilitation records.

In a March 2000 statement, the veteran expressed disagreement 
with a March 1999 decision that denied compensation under 
38 U.S.C.A. § 1151 for residuals of right knee arthroscopy 
and debridement.  A SOC was issued on July 30, 2004, and the 
veteran was advised that to perfect an appeal in the matter 
he had to file a timely substantive appeal.  He has not done 
so, and that matter is not before the Board.

In a January 2001, the veteran submitted an application for 
specially adapted housing or special home adaptation grant.  
This matter has not been addressed by the RO; it is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  A March 1992 rating decision which granted a 100 percent 
rating for depressive neurosis assigned an effective date of 
November 21, 1991; a letter in April 1992 informed the 
veteran of this determination and of his appellate rights.

2.  The veteran did not respond to the April 1992 notice 
within one year; his notice of disagreement with the 
effective date assigned was received in May 1995.


CONCLUSION OF LAW

The veteran did not timely submit a NOD with the March 1992 
rating decision that assigned an effective date of November 
21, 1991, for the grant of a total rating for his depressive 
neurosis, and the Board does not have jurisdiction to review 
the merits of an appeal challenging that rating decision.  38 
U.S.C.A. §§ 7104, 7105, 7108, (West 2002); 38 C.F.R. §§ 
20.101, 20.200, 20.201, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  (Notably, the August 2001 Court vacate and remand of 
the Board's June 1998 decision was for the express purpose of 
readjudication in light of the enactment of the VCAA.)  The 
Board finds that the mandates of the VCAA are met.

In April 1992, VA sent the veteran a letter informing him 
that a 100 percent rating had been awarded for his service-
connected neurosis, effective November 21, 1991.  This letter 
included complete notice of the veteran's procedural and 
appellate rights.  He was specifically informed that he could 
appeal the determination to the Board at any time within one 
year from the date of the letter by filing a NOD.  In June 
1995, in response to a May 1995 statement by the veteran 
expressing disagreement with the effective date assigned for 
a total rating for his neurosis, VA sent the veteran a letter 
indicating that his May 1995 statement was filed too late to 
initiate an appeal of the rating decision that assigned the 
November 21, 1991 effective date for his total rating.  He 
was informed that he had one year from the date of the April 
1992 notice letter regarding the March 1992 rating decision 
to appeal that determination, and that the one-year period 
had lapsed.  VA also informed the veteran that its 
determination that he had not filed a timely NOD was 
appeallable and enclosed a VA Form 4107, Notice of Procedural 
and Appellate Rights.  The veteran has been fully informed 
regarding the matter of timeliness of his appeal of the 
rating that assigned the effective date for the total rating, 
and has been given ample opportunity to provide evidence and 
argument on the matter.  There has been full compliance with 
due process on the timeliness question.  38 C.F.R. § 
20.101(c)(d); Marsh v. West, 11 Vet. App. 468 (1998).

The July 1995 statement of the case (SOC) and the October 
1995 supplemental SOC (SSOC) specifically addressed the issue 
of whether a timely NOD was filed.  Significantly, the 
effective date of an award of compensation is a "downstream 
issue", and notice via an SOC is proper.  See VAOPGCPREC 8-
2003 (Dec. 2003).  These documents provided notice of the 
pertinent laws and regulations and informed the veteran why 
his NOD was not timely.  The Board concludes that VA has 
fully complied with the notice provisions of the VCAA and 
with the Court's remand for consideration of those 
provisions.  As to VA's duty to assist, the matter at hand is 
one determined based on the record.  The critical facts 
(i.e., the date of notice of the rating appealed, and the 
date of filing of a NOD) are not in dispute, and the law is 
dispositive.  VA has arranged for all documents 
constructively of record to be associated with the record.  
To the extent that the VCAA duty to assist provisions may 
apply, they have been met.    

II.  Factual Background

The veteran filed a claim for an increase in 38 C.F.R. § 4.29 
benefits and a 100 percent rating in October 1985, perfected 
an appeal on that issue, and was awarded an increase in § 
4.29 benefits, and increase in rating from 50 percent to 70 
percent, for depressive neurosis, in October 1986.  He was 
notified in November 1986 that the benefits sought had been 
granted, and his appeal would be considered withdrawn if he 
did not express dissatisfaction; he did not respond to this 
notice.  He filed an application for a total rating based on 
individual unemployability (TDIU) in June 1987.  The RO 
denied that claim.  In March 1992, while that appeal was 
pending at the Board, the RO granted a 100 percent rating for 
depressive neurosis, effective November 21, 1991.  The 
veteran was informed of this determination, and of his 
appellate rights as to this determination in April 1992.

In June 1992 the Board remanded for additional development 
the appeal seeking TDIU.  

In a statement dated in July 1993, the veteran typed and 
signed the following:

"I wish the appeal which is on Remand 
from the B.V.A. (dated 6-5-92) withdrawn.  
I am satisfied with the benefits I 
currently draw."

The veteran's next relevant correspondence received by VA was 
a May 1995 statement in which he expressed disagreement with 
the effective date assigned in the March 1992 RO decision.  
In June 1995, the RO informed the veteran that his May 1995 
disagreement with the effective date assigned for the total 
rating was not a timely NOD with the March 1992 decision, and 
that he could appeal the timeliness determination.  In July 
1995 he submitted a NOD with the timeliness determination.  
Later that month the RO issued an SOC addressing the 
timeliness of the veteran's disagreement for an earlier 
effective date.  The veteran submitted a VA Form 9 
(substantive appeal) in August 1995.

In written argument dated in March 2002, the veteran's 
attorney expressly stated that the veteran was not asserting 
a claim based on clear and unmistakable error (CUE) in a 
prior rating.  (See p.5 and p.10).  He also stated that this 
is not a claim based on new and material evidence.  (See 
p.10).  

III.  Analysis

The Board only has jurisdiction to review RO decisions that 
are timely appealed.  For an appeal to be timely, a claimant 
must file a NOD within a year after mailing of the notice of 
the adverse action; and to timely perfect an appeal the 
claimant must submit a substantive appeal within 60 days 
after being sent a statement of the case, or within the 
remainder of the 1-year period which follows the RO's notice 
to him/her of the adverse decision, whichever period ends 
later.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.302.  Without a timely NOD with the 
unfavorable determination by the agency of original 
jurisdiction, the Board has no jurisdiction to consider the 
merits of an appeal of such determination.  38 U.S.C.A. 
§§ 7105(c), 7108.  See also Marsh, supra. 

The Board's jurisdiction is a threshold question that must be 
resolved affirmatively before the Board may address an appeal 
on the merits.  See 38 U.S.C.A. § 7108.  

In the instant case the threshold matter of the Board's 
jurisdiction to consider an appeal as to an earlier effective 
date for a total rating for the veteran's service connected 
neurosis has been clouded by voluminous arguments, few, if 
any, pertinent to the matter.  As was noted above, from the 
veteran's initiation of this appeal, he has received notice 
that Board jurisdiction is not shown.     

The pertinent facts are straight-forward and have not (yet) 
been placed in dispute.  The rating decision that assigned 
the total rating for the veteran's neurosis was in March 
1992, and the notice letter was mailed in April 1992.  In a 
July 1993 statement signed by the veteran, he said, "I wish 
the appeal which is on Remand from B.V.A. (dated 6-5-92) 
withdrawn.  I am satisfied with the benefits I currently 
draw."  

The next communication that may in any way be construed as a 
NOD with the effective date for a total rating was received 
in May 1995.  As that is well beyond the legal time limit (1 
year from notice letter date) for filing a NOD with the March 
1992 rating decision, the NOD was not timely.  38 U.S.C.A. 
§ 7105(b).  The first threshold for establishing Board 
jurisdiction is not met.  38 U.S.C.A. § 7105(a).  
Consequently, the Board has no jurisdiction to consider an 
appeal of challenging the March 1992 rating decision 
assignment of the November 21, 1991 effective date for the 
veteran's total rating, and must "reject" consideration of 
the merits of such appeal.  38 U.S.C.A. § 7108.  The March 
1992 RO determination as to the effect of the total rating is 
final.  38 U.S.C.A. § 7105(c).

Neither the veteran nor his attorney (in the lengthy 
arguments submitted) has suggested any valid theory under 
which the Board would otherwise have jurisdiction in the 
matter of an earlier effective date for the grant of the 
total rating.  As the NOD with the March 1992 rating decision 
has been found untimely, and that decision is final, the only 
legal bases for attacking the finality of that determination 
would be: (1) an allegation of CUE in a prior rating decision 
denying a total rating for the veteran's psychiatric 
disability, or (2) reopening the matter of the effective date 
for the total assigned in March 1992 by submission of new and 
material evidence in the matter.  The veteran's attorney has 
expressly stated that the veteran is neither asserting a 
claim of CUE (see p.5, 10 of March 2002 2ritten arguments) 
nor seeking to reopen the claim with new and material 
evidence (p.10). 

In light of the foregoing, the Board concludes that it has no 
jurisdiction to consider an appeal in the matter of 
entitlement to an earlier effective date for the grant of a 
total rating for the veteran's psychiatric disability on the 
merits, and that such appeal must be dismissed.  38 U.S.C.A. 
§ 7108.


ORDER

The appeal seeking to establish that the veteran's notice of 
disagreement with a March 1992 rating decision assigning an 
effective date of November 21, 1991 for the grant of a total 
rating for his service connected psychiatric disability is 
denied.

Because the Board does not have jurisdiction in the matter, 
the appeal seeking an effective date prior to November 21, 
1991 for a total rating for his psychiatric disability is 
dismissed.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


